101 Park Avenue, Suite 1700
New York, NY 10178


                                                                   MEMO ENDORSED
Tel 212.878.7900 Fax 212.692.0940
www.foxrothschild.com


JASON B. JENDREWSKI
Direct Dial: 212-878-7952
Email Address: JJendrewski@FoxRothschild com

                                               February 10, 2020
VIA ECF

The Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

           Re:        Worrell v. The Pickle People LLC, et al. (1:19-cv-11040) (KPF) (DCF)
                      Request for Extension of Time to Respond to Complaint
                      and for Adjournment of Initial Pretrial Conference

Dear Judge Failla:

        We represent The Pickle People LLC (“Maison Pickle”) in the above-referenced matter.
On behalf of Maison Pickle, and with the consent of plaintiff Vernita Worrell (“Plaintiff”), we
respectfully request a 30-day extension of time for Maison Pickle to respond to the Complaint and a
30-day adjournment of the Initial Pretrial Conference.

        Additional time is requested because I recently returned to work from parental leave and
require a brief period to investigate Plaintiff’s claims, prepare Maison Pickle’s defenses, and consult
with Plaintiff’s counsel regarding the required pre-Conference filings. Moreover, Plaintiff and
Maison Pickle desire an opportunity to discuss Plaintiff’s claims prior to the filing of a responsive
pleading and to determine whether it may be possible to seek the cancellation of the Initial Pretrial
Conference pursuant to this Court’s Individual Practices. Additionally, Plaintiff and Maison Pickle
believe that it would be prudent to extend these dates because defendant 2315 Broadway LLC has
not yet appeared in the action.

         This application is Maison Pickle’s first request for an extension of time for responding to
the Complaint and for an adjournment of the Initial Pretrial Conference. Maison Pickle’s response
to the Complaint currently is due on February 18, 2020, and the Initial Pretrial Conference is
scheduled to take place on February 25, 2020. If granted, Defendant would respond to the
Complaint by March 19, 2020, and the Initial Pretrial Conference would take place on or after
March 26, 2020. The requested extension and adjournment would not affect any other scheduled
dates, except for the parties’ joint letter and proposed case management plan and scheduling order,
which the parties would submit by the Thursday of the week prior to the Conference.




Active\107574703.v1
 The Honorable Katherine Polk Failla
 February 10, 2020
 Page 2

         We thank the Court for its consideration of our requests.

                                                      Respectfully submitted,
                                                      /s/ Jason B. Jendrewski
                                                      Jason B. Jendrewski

 cc:     Donald J. Weiss, Esq. (via ECF)




Application GRANTED. The initial pretrial conference currently
scheduled for February 25, 2020, is hereby ADJOURNED to April 1, 2020,
at 10:00 a.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40
Foley Square, New York, New York.

Dated:         February 11, 2020                      SO ORDERED.
               New York, New York




                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE




 Active\107574703.v1
